DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2022 has been entered.
Withdrawal of Objections and/or Rejections
	The response and amendment filed 8/11/2022 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claims 1-3, 9-18 and 20 are under examination.
Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Interpretation
	Claim 1 has been amended in part c) to recite “contacting said culture broth comprising citric acid from step b), without purification, with Bacillus sp. ….”.
The culture broth produced in step b) is interpreted to comprise the fungus and citric acid as the Aspergillus niger would naturally be present after producing the citric acid. Step c) is interpreted to mean that the Bacillus sp. is contacted with the broth that comprises the Aspergillus niger and citric acid because the broth is not purified to remove either component.
A feedstock is interpreted to mean a raw material that supplies a growth source. It is noted that there is no requirement that the first and second feedstocks are different.

Claims 1-3, 9-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20030124674) in view of Shi et al. (CN 100999756 A), Nugroho et al. (Jurnal Teknologi Linkungan (2015) 7(1):  17-23), Legisa et al. (EP 611823), Majors (US 3068154), Lei et al. (Int. J. Food Prop. (2015) 18(3): 547-557), Frappier et al. (US 6403825),  Shetty et al. (US 5439817),  as evidenced by Medoff (US 20160090614).
Lee teaches a method for the production of gamma-polyglutamic acid (PGA) by the fermentation of B. licheniformis (ATCC 9445a; instant claim 1 to a Bacillus sp. that is B. licheniformis) with glycerol, citric acid and glutamic acid to produce PGA in the presence of an additional saccharide; instant claim 1 c), to the contacting of citric acid with a Bacillus sp. and a carbon source; and 1 d) to fermentation to produce PGA, where step c) further include the addition of glycerol and glutamic acid (the acid equivalent of glutamate; instant claim 2; [0014]). 
The fermentation in Example 1 ([0019]) is carried out in a flask at 250 rpm (e.g., a mixing/agitation system (instant claim 11)  with E medium. E medium contains 80 g/L of glycerol (carbon source (claim 13), 20 g/L of glutamic acid, 12 g/L of citric acid, 7 g/L NH4Cl and salts to include FeCl2, CaCl2 and MnSO4 (instant claim 13 to salts and 17; [0019]). 7 g/L of NH4Cl is a specie that falls entirely within the range of 0.1 to 50 g/L total N/L (claim 1 d)). The medium contains K2HPO4 at 0.5 g/L which is a concentration of phosphorous that falls entirely within the claimed range of 0.1 to 25 g total P/L (claim 1 d)). The saccharides supplied to the fermentation medium included glucose, sucrose, fructose, lactose, maltose and galactose at 5 to 40 g/L Table 1). 
Thus, Lee teaches a bioreactor containing a Bacillus sp. that is B. licheniformis with a carbon source and ratios of nitrogen sources and phosphorus sources to the total number of liters  and citric acid for fermentation to produce PGA (claim 1, in part, to parts c) and d).
Lee does not teach the source of the citric acid as being in a broth that is transferred from a fermentation process (claim 1  part c) comprising  Aspergillus niger that is in a medium comprising nitrogen at a concentration of 0.1 to 50 g total N/L and a phosphorous source at a concentration of 0.to 25 g total P/L (claim 1, part a) where the broth is not purified and contains the citric acid and A. niger; where the nitrogen source is NH4NO3 (claim 14) and the phosphorus source is KH2PO4 (claim 15);  where the Bacillus is fermented with at a concentration of 0.1 to 50 g total N/L and a phosphorous source at a concentration of 0.to 25 g total P/L (claim 1 d)) which would result in a system with the same bioreactor (claim 3 where steps b and d occur in the same bioreactor).
Shi teaches the co-culture of B. subtilis and Cornyebacterium glutamicum in a medium containing carbon source, nitrogen source, inorganic salt and biotin under optimized conditions to obtain PGA in a high yield and low production cost (abstract). The method does not require the addition of exogenous glutamic acid since that substrate is produced by the C. glutamicum is utilized by the B. subtilis to produce the PGA. Production costs are reduced and output increased because the process does not need to add glutamic acid precursor  to the culture medium to produce the final product (page 1 of the description, lines 10-16; lines 47-69).
The method comprises the steps of growing each of the bacteria strains separately in a medium to provide a liquid seed of both bacterial (page 3, lines 80-100). The Cornyebacterium is added to a fermentation medium to produce citric acid. The Bacillus is then added to the Aspergillus-containing medium to produce the gamma-glutamic acid (page 3, lines 101-109). Thus, the fermentation of the Aspergillus occurs in the bioreactor and the Bacillus is added to the same bioreactor (claim 3 where the alternative is that steps b) and d) happen in the same bioreactor.
Nugroho teaches that A. niger, B. licheniformis and S. cerevisiae were cultured together on tapioca waste at a pH of 4.6 (English abstract).
It would have obvious to one of ordinary skill in the art before the effective filing date of the instant invention to co-culture the Bacillus licheniformis of Lee with A. niger where the A. niger to produce gamma-polyglutamic acid. The ordinary artisan would have been motivated to do so because Shi teaches that the production of PGA can be achieved at  low production cost and high yield when the product of one microorganism is used by the second microorganism to make PGA. The ordinary artisan would have had a reasonable expectation that one could co-culture B. licheniformis and A. niger with appropriate media in the same bioreactor to produce PGA because A. niger produces citric acid which is one of the substrates for the B. licheniformis to produce PGA. Further Nugroho teaches that A. niger and B. licheniformis can successfully be co-cultured to produce ethanol from a feedstock and Majors vide infra teaches that A. niger is culturable with nitrogen and phosphorus sources within the claimed concentration and comparable to those used by Lee for the B. licheniformis medium.
Regarding the culture media components for A. niger, Legisa teaches a process for increasing the production rate of citric acid during the fermentation of A. niger ([0001]; instant claim 1 a) to A. niger). The method involves using sucrose in the fermentation medium. Preferably the initial concentration of sucrose is 300 g/L where the medium also contains NH4NO3, KH2PO4 and MgSO4 ([0012]).
Majors teaches a culture medium for A. niger that contains 0.3% NH4NO3 (instant claim 14) per 100 ml (3g/1000 g of water or 3g/L) which is a specie that is entirely encompassed by  the claimed range of 0.1 to 50 g total N/L and 0.25% KH2PO4 (2.5 g/1000 g water or 2.5 g/L) which is a specie that is entirely encompassed by the claimed range of 0.1 to 25 g total P/L; instant claims 1 and 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to carry out the culturing of A. niger in the method of modified Lee  with 0.3% NH4NO3 and 0.25% KH2PO4. The ordinary artisan would have been motivated to do so because Legisa teaches that the medium contains NH4NO3 and KH2PO4 and Majors teaches concentrations of these components that are successful for carrying out a culture of A. niger with these components. The ordinary artisan would have had a reasonable expectation that one could successfully culture A. niger in a medium containing 0.3% NH4NO3 and 0.25% KH2PO4 because Majors accomplishes this.
Lee as modified by Shi, Nugroho, Legisa and  Majors  does not teach that the carbon sources for growth of the microorganisms are provided by a feedstock (claim 1) that is molasses (claim 9) which is a by-product of food processing (claim 10).
Frappier teaches the esterification of a citric acid fermentation broth where the citric acid is in a fermentation broth (abstract); col. 2, line 64 to col. 3, line 15). Frappier teaches that since the 1890’s there has been considerable investment and interest in using fermentation processes to produce citric acid especially with Aspergillus niger using molasses as a carbon source (col. 1, lines 9-30). Other suitable carbon sources for A. niger include corn sugar and potato extract (col. 5, lines 18-28). Molasses also supplies other sugars on which B. licheniformis can grow as well. 
Shetty teaches that suitable carbon sources for the fermentation of B. licheniformis or B. subtilis include mannose, fructose, sucrose, starch, glucose, dextrin, starch and molasses or a blend thereof (col. 4, lines 31-35).
Lei teaches the analysis of sugars present in molasses by HPLC following solid-phase extraction. Fructose, sucrose and glucose are present. The results show that fructose, glucose and sucrose were present in amounts from 3.30 to 16.48, 1.80 to 9.02 and 5.94 to 29.70 g/L, respectively (abstract). 
Medoff teaches that molasses is a food processing byproduct ([0469]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ molasses as a feedstock for the B. licheniformis and A. niger in the method of modified Lee. The ordinary artisan would have been motivated to do so because molasses supplies the necessary carbon source(s) for growth of B. licheniformis (glucose) and A. niger (sucrose), to support robust growth of the microorganisms.  Hence, the substitution is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another for a predictable result. The ordinary artisan would have had a reasonable expectation that one could successfully employ molasses to support the growth of both B. licheniformis and A. niger in their respective fermentations because molasses supplies the necessary carbon sources for the growth of these microorganisms.
Alternatively, the one feed stock can be molasses for the B. licheniformis and the second can a different one that is potato or corn extract for the A. niger. The ordinary artisan would have been motivated to also use potato or corn extract because they are also suitable substrates for the growth of A. niger. The ordinary artisan would have had a reasonable expectation that corn or potato extract would be a suitable feedstock for A. niger because Frappier teaches this.
While the references listed above do not specifically teach the limitationsthat the feedstocks are present in a concentration of 2.5 to 95 % v/v or 20 to 250 g/L  as seen in claim 16, one of ordinary skill in the art would recognize that the concentration of the feedstock is an optimizable variable dependent on the desired growth of the microorganisms on the carbon source. Further Lee experiments with the concentrations of the various sugars and the concentration of the various sugars in the molasses depends on the source. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the concentration of the first and second feedstocks, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).

Claims 1-3 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20030124674) in view of Shi et al. (CN 100999756 A), Nugroho  et al. (Jurnal Teknologi Linkungan (2015) 7(1):  17-23), Legisa et al. (EP 611823), Majors (US 3068154), Lei et al. (Int. J. Food Prop. (2015) 18(3): 547-557), Frappier et al. (US 6403825),  Shetty et al. (US 5439817),  as evidenced by Medoff (US 20160090614), as applied to claims 1-3, 9-11 and 13-17, in further view of Emalfarb et al. (US 20060257923).
The disclosure by Lee as modified by Shi, Nugroho, Legisa, Majors, Lei, Frappier and Shetty is discussed supra.
Modified Lee does not teach that the agitation of the fermentation is carried out by an impeller (claim 12).
Emalfarb teaches that shake flash cultures are carried out by shaking while one-liter fermentation vessels are stirred with an impeller ([0153]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to scale up the fermentations of PGA and citric acid to at a one-liter vessels that is stirred by an impeller in the method of modified Lee. The ordinary artisan would have been motivated to scale up the fermentations of citric acid and PGA to one liter stirred by an impeller because PGA and citric acid are used in industrial manufacture on a large scale and scaling up the fermentations would provide more product. The ordinary artisan would have had a reasonable expectation that one could stir a one-liter fermentation via an impeller because Emalfarb teaches this.

Claims 1-3, 9-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20030124674) in view of Shi et al. (CN 100999756 A),  Nugroho  et al. (Jurnal Teknologi Linkungan (2015) 7(1):  17-23), Legisa et al. (EP 611823), Majors (US 3068154), Lei et al. (Int. J. Food Prop. (2015) 18(3): 547-557), Frappier et al. (US 6403825),  Shetty et al. (US 5439817),  as evidenced by Medoff (US 20160090614), as applied to claims 1-3, 9-11 and 13-17, in further view of Zhan et al. (CN 1036406 A) and Persson et al. (WO 2013/023938 A1).
The disclosure by Lee as modified by Shi, Nugroho, Legisa, Majors, Lei, Frappier and Shetty is discussed supra.
Modified Lee does not teach that the fermentations are further supplied with biotin or vitamins (claim 18).
Zhan teaches the addition of biotin and organic nitrogen to prepare citric acid via a fermentation process with A. niger to improve yield (page 1 of the description, lines 10-29).
Persson teaches fermentation media for Bacillus species including licheniformis and subtilis, to produce amylases that includes manganese salts as well as biotin and vitamins (page 3, lines 1-15; Example 1, page 10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add biotin and vitamins to the fermentations media in the method of modified Lee. The ordinary artisan would have been motivated to do so because these nutrients support the growth of A. niger and Bacillus sp. during fermentation. The ordinary artisan would have had a reasonable expectation that one could added Biotin and vitamins to the fermentation media of the method of modified Lee because Zhan and Persson teach this. 

Claims 1-3, 9-11 and 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20030124674) in view of Shi et al. (CN 100999756 A) and Nugroho  et al. (Jurnal Teknologi Linkungan (2015) 7(1):  17-23), Legisa et al. (EP 611823), Majors (US 3068154), Lei et al. (Int. J. Food Prop. (2015) 18(3): 547-557), Frappier et al. (US 6403825),  Shetty et al. (US 5439817),  as evidenced by Medoff (US 20160090614), as applied to claims 1-3, 9-11 and 13-17, in further view of Mao et al. (US 20180080055).
The disclosure by Lee as modified by Shi, Nugroho, Legisa, Majors, Lei, Frappier and Shetty is discussed supra. As noted supra, modified Lee teaches that  A. niger is cultured in a bioreactor with a medium that contains 0.3% NH4NO3 per 100 ml (3g/1000 g of water or 3g/L) which is a specie that is entirely encompassed by  the claimed range of 0.1 to 50 g total N/L (claim 20 a)) and 0.25% KH2PO4 (2.5 g/1000 g water or 2.5 g/L) which is a specie that is entirely encompassed by the claimed range of 0.1 to 25 g total P/L. The medium also contains a first feedstock that is corn sugar and potato extract. The A. niger produces citric acid (claim 20 a)). Modified Lee teaches also teaches a culture medium for the Bacillus strain contains 7 g/L of NH4Cl (a specie that falls entirely within the range of 0.1 to 50 g/L total N/L (claim 20 b)), K2HPO4 at 0.5 g/L (a specie  that falls entirely within the claimed range of 0.1 to 25 g total P/L (claim 20 b)). The medium also contains a second feedstock that is molasses. The broth containing A. niger and citric acid is combined with the B. licheniformis mixture to produce gamma-polyglutamic acid.
Modified Lee does not teach that the that broth containing A. niger with the citric acid is provided in the first bioreactor is transferred  without purification to a  second reactor containing the Bacillus licheniformis, NH4Cl at 7 g/L total N/L and K2HPO4 at 0.5 g/L  total P/L to produce the PGA (claim 3, to steps  b) and d) occurring in different  bioreactor and claim 20). Thus, this would provide for a first bioreactor containing A. niger, a first feedstock that is corn sugar and potato extract, a phosphorus  source that is 2.5 g/L total P/L and a nitrogen source that is 3 g/L total N/L and a second bioreactor  that contains unpurified culture broth from the first bioreactor (A. niger and citric acid) with B. licheniformis, a second feedstock that is molasses, NH4Cl at 7 g/L total N/L and K2HPO4 at 0.5 g/L  total P/L, as in instant claim 20.
Mao teaches the production of non-caloric sweeteners using whole-cell catalysts ([0008]-[0009]).
For production methods involving multiple glycosylation reactions, all reactions may be conducted with in the same in vitro reactor or they can be conducted in one of at least two interconnected in vitro reactors. In this case, the cell culture containing an intermediary product may be transferred from a first reactor to a second reactor ([0165]). This disclosure is reasonably interpreted to mean that the cell culture containing the produced product and the cells that produced the product is transferred without purification from a first bioreactor to a second  bioreactor where the produced product is transformed into a subsequent product.
This is exemplified at [0166] where three different bioreactors contain different cells that express different enzymes that aid in making the final desired product via related reactions. The cells in the first bioreactor produce rebaudioside E from a stevioside substrate. In the second bioreactor, rebaudioside E is transferred from the first reactor to the second bioreactor to produce rebaudioside D. rebaudioside D is transferred to the third bioreactor to produce rebaudioside M. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for a first bioreactor containing A. niger, a first feedstock that is corn sugar and potato extract, a phosphorus  source that is 2.5 g/L total P/L and a nitrogen source that is 3 g/L total N/L and a second bioreactor  that contains unpurified culture broth from the first bioreactor (A. niger and citric acid) with B. licheniformis, a second feedstock that is molasses, NH4Cl at 7 g/L total N/L and K2HPO4 at 0.5 g/L  total P/L in order to make gamma-polyglutamic acid. The ordinary artisan would have been motivated to do so because Mao teaches that whole cell catalysts that produce intermediates to produce a final product can do so in a single bioreactor. Alternatively,  the whole cell reactions can be  conducted in one of at least two interconnected in vitro reactors where the cell culture containing an intermediary product may be transferred from a first reactor to a second reactor. This is a situation of the obvious to try rationale (MPEP 2143 I E). In the instant case there are two known alternatives to carry out whole cell reactions where the product of a first whole-cell reaction is an intermediate substrate for a second whole-cell reaction. The cells can be mixed together with appropriate substrates to product the final product in one bioreactor. Alternatively, the cell culture containing the produced product and the cells that produced the product is transferred without purification from a first bioreactor to a second  bioreactor where the produced product is transformed into a subsequent product. Thus, there are a finite number of identified  predictable solutions to carry out a sequential multi-cell biosynthetic process in a single bioreactor or connected multiple bioreactors where the cell culture containing the produced product and the cells that produced the product is transferred without purification from a first bioreactor to a second  bioreactor where the produced product is transformed into a subsequent product. The ordinary artisan would have had a reasonable expectation that the production of gamma-polyglutamic acid can occur in a system comprising a first bioreactor containing A. niger, a first feedstock that is corn sugar and potato extract, a phosphorus  source that is 2.5 g/L total P/L and a nitrogen source that is 3 g/L total N/L and a second bioreactor  that contains unpurified culture broth from the first bioreactor (A. niger and citric acid) with B. licheniformis, a second feedstock that is molasses, NH4Cl at 7 g/L total N/L and K2HPO4 at 0.5 g/L  total P/L because Mao teaches that the use of connected bioreactors is an alternative to single bioreactors to carry out a sequential multi-cell biosynthetic process. Further Nugroho teaches that A. niger and B. licheniformis can successfully be co-cultured to produce ethanol from a feedstock and Majors teaches that A. niger is culturable with nitrogen and phosphorus sources within the claimed concentration and comparable to those used by Lee for the B. licheniformis medium.
Applicant Argument
Applicant notes that the claims have been amended to clarify that the culture broth from step b) is not purified and contains the fungus from step a) and any other reactants. Applicant asserts that all pending claims cover a reaction or system where the culture broth from the first fermentation (e.g., step b) of claim 1) is used without purification in the second fermentation. 

Examiner Response
The Examiner agrees with this interpretation of the pending claims.
Applicant Argument
Applicant argues that one of ordinary skill in the art reading the cited references would not have had an expectation of success in arriving at the claimed invention  because experimentation was utilized to optimize co-culture methods. Applicant asserts that this is due to the fact that fungal and bacterial formation techniques commonly use different reaction conditions.
Applicant asserts that the engineering of synthetic microbial communities is complicated due to complex and often negative interactions between community members. Applicant asserts that it is far from predictable how well an artificial community will function. Applicant asserts that it was not guaranteed that the claimed co-culture would work together or even be compatible. Applicant asserts that when the inventors attempted the fully (i.e., both temporally and spatially) consolidated configuration that it was observed that the presence of the citric-acid-producing A. niger cells led to sporulation and thus lack PGA-formation by Bacillus. This is in contrast to the two configurations illustrated in the specification of temporally sequential and spatially separated; and temporally  sequential and spatially consolidated.
Examiner Response
Lee, Majors and Legisa demonstrates that A. niger grows under conditions similar to B. licheniformis which includes comparable concentrations of NH4NO3 and KH2PO4 which fall entirely within the instantly claimed ranges for those microbial media components. Nugroho teaches that A. niger, B. licheniformis and S. cerevisiae were cultured together on a feedstock from a crop. Therefore, the ordinary artisan would have had a reasonable  expectation that B. licheniformis and A. niger could be co-cultured as claimed either temporally sequential and spatially separated; and temporally  sequential and spatially consolidated. Regarding the fully consolidated experiment, this is not claimed and the claimed invention is obvious for the reasons stated supra.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653